Citation Nr: 0729265	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
injury residuals, claimed as herniated nucleus pulposus (HNP) 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from May 1963 to May 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of entitlement to service connection for back 
injury residuals is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for back injury residuals 
was denied by the RO in January 1998 and not appealed; that 
was the last final denial as to that issue on any basis 
before the present attempt to reopen the claim.

2.  The evidence received since the January 1998 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim, and therefore is material evidence.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for back injury residuals.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1998, the only relevant service medical record 
available for review was the veteran's April 1967 discharge 
physical report, which noted a history of back pain of 3-4 
years duration.  Also on file were post-service treatment 
records reflecting treatment for a work-related back injury 
in June 1971 and subsequent diagnoses of disc disease at L5-
S1 and disc herniation.  The RO denied the veteran's claim on 
the basis that there was no evidence of treatment for back 
problems during service.  The veteran did not appeal.  Thus, 
the claim became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).  In June 2004, the veteran filed an 
informal claim, seeking to reopen the matter.  

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  See 
38 C.F.R. § 3.156(a).  This amendment is effective for claims 
filed on or after August 29, 2001.  

According to VA regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2006).  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Furthermore, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the January 
1998 decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Since the January 1998 RO decision, new and material evidence 
has been submitted.  Of record are additional service medical 
records which show the veteran was initially treated for a 
back injury in July 1963 with periodic treatment for back 
pain thereafter.  As such, the evidence is new, in the sense 
that it was not of record when the RO denied the claim and it 
is material, particularly, in view of the less stringent 
standard for materiality set forth in Hodge.  That is, it is 
material because it addresses the fundamental requirements 
for service connection - namely, evidence of service 
incurrence, which overcomes one of the reasons the RO 
previously denied the claim.  Accordingly, the matter is 
reopened and is addressed further in the Remand portion of 
the decision.

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
However, in view of the favorable action thus far in this 
case, any deviation in the execution of the VCAA requirements 
by the RO constituted harmless error, and does not prohibit 
consideration of the matter herein.  




ORDER

As new and material evidence has been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
back injury residuals is reopened.  The appeal is allowed to 
this extent only.


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim of 
service connection for back injury residuals has been 
reopened, further development is required.

Service medical records contain uncontroverted evidence that 
the veteran sustained an injury to his low back after a 
diving incident in 1963.  Thereafter, he was treated 
periodically for continued complaints of back pain variously 
diagnosed as muscle spasms, lumbar sprain, and lumbar strain.  
Although at his separation physical in 1967 the veteran's 
history of recurrent back pain was noted, there was no 
diagnosis of a chronic low back disorder.  

The claims file also contains private medical records which 
show the veteran sustained a work-related back injury in June 
1971.  X-rays of the lumbar spine revealed some narrowing of 
the lumbosacral intervertebral space.  The file also contains 
records, obtained from the veteran's employer, showing his 
repeated back injuries between 1973 and 1995.

The Board finds that the evidence showing the veteran's in-
service injury and recurring symptoms, as well as his 
contentions regarding continuation of those symptoms 
thereafter, raises significant medical questions regarding 
the onset of any disability.  Also given that the evidence of 
record shows the veteran suffered multiple intervening 
injuries to his back following service, the pertinent 
question is to what extent his current back disability, which 
is supported by the objective clinical record, is due to his 
in-service back injury as opposed to any post-service back 
injury.  These are questions which must be addressed by a 
medical opinion before the claim on the merits can be 
properly adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgments in resolving medical 
questions).  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally review of the record shows the veteran is in receipt 
of Social Security Administration (SSA) disability benefits 
(see October 1997 VA Form 21-526).  Where VA has notice that 
the veteran is receiving disability benefits from SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Accordingly, as the SSA records are 
potentially relevant, to the extent that they may contain 
medical findings and other conclusions that might be 
determinative in the disposition of the claim, they must be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's Social Security 
Administration records, to include 
underlying medical records associated 
with the pertinent administrative 
decision, and include them in the claims 
folder.  

2.  Ask the veteran to provide any medical 
records, not already in the claims file, 
pertaining to recent post-service 
treatment or evaluation of his back 
disability, or to provide the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf.  The RO 
should document any attempts to obtain 
such records.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request that he obtain and 
submit it.

3.  Then, afford the veteran an 
orthopedic examination.  In conjunction 
with the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
The physician should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  All indicated tests and 
studies should be performed, and the 
physician should review the results of 
any testing prior to completing the 
report.  Complete diagnoses should be 
provided.  

a.  In the examination report, the 
physician should discuss the nature 
and extent of his current back 
disability and then set forth the 
medical probabilities that the 
veteran's symptoms in service 
represented a chronic disability.  
Specifically, the examiner should 
address whether it is at least as 
likely as not that the first clinical 
manifestations of any current back 
disability, including HNP occurred as 
a result of his in-service back 
injury in July 1963.

b.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service medical records.  The basis 
for the conclusions reached should be 
stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  If the veteran's current 
back disability cannot be regarded as 
having been incurred while the 
veteran was in service, the examiner 
should specifically indicate so.  

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim by 
evaluating all evidence obtained after the 
last Supplemental Statement of the Case 
(SSOC) was issued.  If the benefit sought 
on appeal remains denied, the RO must 
furnish the veteran an appropriate SSOC 
and allow him the appropriate period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, including 
the VCAA and any other applicable legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


